DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Response to Amendment
This action is in response to the RCE filed on 07/07/2022. Applicant's supplemental claim amendments filed on 07/20/2022 has been entered. Accordingly Claims 1-10 and 13-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas in the form of mental processes without significantly more. Independent claim 1, recites the following abstract idea: “determine, based on the first signals containing the first image data and the second signals containing the second image data, a position of the intravascular ultrasound probe in a tracking space that includes the intravascular ultrasound probe and the external ultrasound probe, wherein the position of the intravascular ultrasound probe is determined based on at least one of an amplitude, a phase and a delay of each first signal received from the at least one imaging element of the intravascular ultrasound probe”. This can be performed in the mind, as an individual can see the first/second signals and see the position of the probe based on a displayed amplitude/phase/delay. The receive steps are considered data gathering steps. These abstract ideas apply to analogous limitations disclosed in claims 16-17. The cited limitations, under their broadest reasonable interpretation, cover performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)C.
The judicial exceptions are not integrated into a “practical application” as defined by the
Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January
2019, and MPEP § 2106. While the step of determining the position of the intravascular probe performed “when executed by the processor instructions…” this simply represents implementing the abstract ideas with a computer. MPEP § 2106.05(f) notes that “using a computer as a tool to
perform the abstract idea” is not sufficient to integrate a judicial exception into a practical
application as interpreted by the court(s). Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673
(1972) “held that simply implementing a mathematical principle on a physical machine, namely
a computer, was not a patentable application of that principle and Intellectual Ventures LLC v.
Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes
encompass acts which, absent anything beyond generic computer components, may be
“performed by a human, mentally or with pen and paper.” Intellectual Ventures additionally
established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental
processes category of abstract ideas unless the step(s) cannot be practically performed in the
mind. Therefore, a positive recitation of the associated computer would not necessarily result in
patent eligible subject matter. Secondly, the steps of receiving signal imaging data  represents pre-solution activity and merely specifies the nature of the data which is exploited in executing the abstract ideas. See MPEP § 2106.05(g). 
The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. The depending claims are directed to additional limitations which  encompass abstract ideas consistent with those identified above that are well-understood, routine and/or conventional activity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savord et. al. (U.S. 20060270934, November 30, 2006)(hereinafter, “Savord”) in view of Jain et. al. (U.S. 20140094695, April 3, 2014)(hereinafter, “Jain”).
Regarding Claim 1, Savord teaches: A controller for identifying positioning of an intravascular ultrasound probe, the controller comprising (“It also should be understood that the present invention will be described in terms of medical instruments; however, the teachings of the present invention are much broader and are applicable to any instruments employed in tracking or analyzing complex biological or mechanical systems. In particular, the present principles are applicable to internal tracking procedures of biological systems, procedures in all areas of the body such as the lungs, gastro-intestinal tract, excretory organs, blood vessels, etc. The elements depicted in the FIGS. may be implemented in various combinations of hardware and software and provide functions which may be combined in a single element or multiple elements.” [0018]; “The imaging system 110 may also include, e.g., a magnetic resonance imaging (MRI) system, a fluoroscopy system, a computed tomography (CT) system, an ultrasound system or other system. Display 118 may also permit a user to interact with the workstation 112 and its components and functions. This is further facilitated by an interface 120 which may include a keyboard, mouse, a joystick or any other peripheral or control to permit user interaction with the workstation 112.” [0023]): a memory configured to store instructions; and a processor configured to execute the instructions (“Memory 116 may store a device sensing module 115 configured to interpret electromagnetic, optical and/or acoustic feedback signals from a medical device 102. “ [0023]), and, when executed by the processor, the instructions cause the processor to:
and a processor configured to execute the instructions, and, when executed by the processor, the instructions cause the processor to (“The echoes received by the elements of the transducer array are combined into coherent echo signals by the acquisition subsystem and the echo signals along with the coordinates from which they are received (r,.theta.,.phi. for a radial transmission pattern) are coupled to a 3D image processor 14. The 3D image processor processes the echo signals into a three dimensional ultrasonic image which is displayed on a display 18. The ultrasound system is controlled by a control panel 16 by which the user defines the characteristics of the imaging to be performed.” [0022];“Position information of the interventional device is coupled to the display processor 26 when appropriate for the processing or display of information concerning the position of the interventional within the body. Information pertinent to the functioning or operation of the interventional device is displayed on a display 28. The interventional device system is operated by a user through a control panel 27.” [0023]): 
receive first signals from at least one imaging element of the intravascular ultrasound probe, wherein the first signals are imaging signals containing first image data generated by the intravascular ultrasound probe imaging a vessel (“…the interventional device is shown as a catheter, but it could also be some other tool or instrument such as a needle, a surgical tool such as a dissection instrument or stapler or a stent delivery, electrophysiology, or balloon catheter, a therapy device such as a high intensity ultrasound probe or a pacemaker or defibrillator lead, a diagnostic or measurement device such as an IVUS or optical catheter or sensor, or any other device which is manipulated and operates within the body. The interventional device 30 is manipulated by a guidance subsystem 22 which may mechanically assist the maneuvering and placement of the interventional device within the body. The interventional device 30 is operated to perform its desired function such as placing an item at a desired location, or measuring, illuminating, heating, freezing, or cutting tissue under the control of an interventional subsystem 20. The interventional subsystem 20 also received information from the interventional device on the procedure being performed, such as optical or acoustic image information, temperature, electrophysiologic, or other measured information, or information signaling the completion of an invasive operation.” [0023]; “As the interventional device 30 is manipulated within the body the three dimensional environment in which the device is operated can be visualized in three dimensions, enabling the operator to anticipate turns and bends of orifices and vessels in the body and to precisely place the working tip of the interventional device at the desired site of the procedure.” [0025]),
 receive second signals from an external ultrasound probe, wherein the second signals are imaging signals containing second image data generated by the external ultrasound probe imaging the vessel (“…a probe 10 having a two dimensional array transducer. The transducer array transmits ultrasonic beams over a volumetric field of view 120 under control of an ultrasound acquisition subsystem 12 and receives echoes in response to the transmitted beams which are coupled to and processed by the acquisition subsystem. The echoes received by the elements of the transducer array are combined into coherent echo signals by the acquisition subsystem and the echo signals along with the coordinates from which they are received (r,.theta.,.phi. for a radial transmission pattern) are coupled to a 3D image processor 14.” [0022]; “FIG. 2 illustrates practice of the present invention when the three dimensional ultrasound probe used is a transthoracic probe 10. In this example the heart 100, shown in partial outline behind the rib cage 110,112, is located behind the left side of the rib cage. Outlined within the heart and cross-hatched is the left ventricle 102 of the heart 100. The left ventricle can be accessed for ultrasonic imaging by scanning the heart from between the ribs 110,112 for adult patients and, for some pediatric patients, by scanning upward from below the lowest rib 112. The probe 10 scans the heart from the heart apex 104 as indicated by the outline 120 of the volumetric field of view scanned by the probe 10. As FIG. 2 illustrates, the left ventricle 102 can be fully encompasses and scanned by the volumetric field of view directed from between the rib cage 110,112.” [0028]),
 and determine, based on the first signals containing the first image data and the second signals containing the second image data, a position of the intravascular ultrasound probe in a tracking space that includes the intravascular ultrasound probe and the external ultrasound probe, wherein the position of the intravascular ultrasound probe is determined based on at least one of an amplitude, a phase and a delay of each first signal received from the at least one imaging element of the intravascular ultrasound probe (“FIG. 5 illustrates one technique by which the position of the interventional device 30 is detected by the probe 10. In the drawing a transducer 32 located on the interventional device 30 transmits an acoustic pulse which is received by three elements 51, 51' and 51'' of the transducer array 50. The elements 51 and 51' are spaced apart from element 51'' by known distances a and b. By measuring the times of arrival of the pulse from the interventional device at the three elements the position of the transducer 32 with respect to the array transducer 50 can be calculated by triangulation. This can be performed by computing x_position=(a.sup.2+v.sup.2(t.sub.0.sup.2-t.sub.a.sup.2))/2a y_position=(b.sup.2v.sup.2(t.sub.0.sup.2-t.sub.b.sup.2))/2b z_position= {square root over (v.sup.2t.sub.0.sup.2-x_position.sup.2-y_position.sup.2)} where t.sub.0 is the time of flight of the pulse to element 51'', t.sub.a is the time of flight to element 51 and t.sub.b is the time of flight to element 51' and v is the speed of sound (approximately 1550 m/sec) in the body.” [0033]. Examiner notes time of flight relies on phase or delay of a signal to meet the claim limitations.). 
Savord is silent with regards to at least one of an amplitude, a phase and a delay of each first signal.
Jain in the field of ultrasound imaging systems teaches: “ Referring to FIG. 5C, in this embodiment, a device element 320 functions as a transmitter and virtual elements 322, 323 and 324 function as receivers. The virtual elements 322, 323 and 324 correspond with physical elements 326 in a physical array 328. The physical elements 326 receive signals transmitted from the device element 320. The signal delays measured at the physical elements 326 are transformed to enable measurements from the perspective of the virtual elements 322, 323 and 324. In so doing, beamforming is employed to eliminate collinearity between physical elements 326.” [0049].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jain regarding using signal delays for measurements into Savord “…to enable measurements from the perspective…to eliminate collinearity between physical elements…” (Jain, [0049]).
Regarding Claim 2, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
Savord teaches:  wherein, when executed by the processor, the instructions further cause the processor to: 3determine, based on the first signals and the second signals, a pose of the intravascular ultrasound probe in the tracking space, wherein the first signals are received from a plurality of imaging elements of the intravascular ultrasound probe (“FIG. 6 illustrates a technique for locating the position of the interventional device in which ultrasound pulses from the imaging probe 10 are received by a transducer 32 on the interventional device 30. The transducer 32 listens for pulses from the probe 10. The transmit beam with the strongest signal or the shortest time of flight to the transducer 32 corresponds to the direction of the transducer 32 with respect to the transducer array 50. The distance R between the probe 10 and the transducer 32 is determined by the time of flight of the transmitted pulse. In this embodiment the connection 46 or the synchronizing line 42 would be used to exchange the times of transmission and/or reception information between the ultrasound system and the interventional device system.” [0034]; “FIGS. 17-21 are flowcharts which illustrate several ways in which the three dimensional ultrasonic image data acquired by the ultrasound system can be merged with spatially based data of the interventional device such as location or image data. In the process of FIG. 17 acquired 3D ultrasound data is volume rendered by the ultrasound system to form a 3D ultrasound image in step 202. In step 204 the volume rendered ultrasound image and data identifying the position of the array transducer 50 or probe 10 is transmitted to the interventional system. In step 206 the 3D ultrasound image is converted to the frame of reference of the data of the interventional system. This may involve resealing the coordinate data of the 3D ultrasound image to match the coordinate scaling of the interventional system data. Once the ultrasound image data has been converted, the ultrasound image and the interventional device data are aligned (step 208) through the use of the probe and interventional device coordinate information and combined (step 210) to form a consolidated three dimensional image for display 28 containing spatially accurate information about the interventional device and/or its procedure.” [0045]).
Regarding Claim 3, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
Savord teaches: wherein when executed by the processor, the instructions further cause the processor to: determine, based on the first signals from the plurality of imaging elements, relative positions of the plurality of imaging elements, wherein the pose of the intravascular ultrasound probe is determined based on the relative positions of the plurality of imaging elements (“FIG. 6 illustrates a technique for locating the position of the interventional device in which ultrasound pulses from the imaging probe 10 are received by a transducer 32 on the interventional device 30. The transducer 32 listens for pulses from the probe 10. The transmit beam with the strongest signal or the shortest time of flight to the transducer 32 corresponds to the direction of the transducer 32 with respect to the transducer array 50. The distance R between the probe 10 and the transducer 32 is determined by the time of flight of the transmitted pulse. In this embodiment the connection 46 or the synchronizing line 42 would be used to exchange the times of transmission and/or reception information between the ultrasound system and the interventional device system.” [0034]; “FIGS. 17-21 are flowcharts which illustrate several ways in which the three dimensional ultrasonic image data acquired by the ultrasound system can be merged with spatially based data of the interventional device such as location or image data. In the process of FIG. 17 acquired 3D ultrasound data is volume rendered by the ultrasound system to form a 3D ultrasound image in step 202. In step 204 the volume rendered ultrasound image and data identifying the position of the array transducer 50 or probe 10 is transmitted to the interventional system. In step 206 the 3D ultrasound image is converted to the frame of reference of the data of the interventional system. This may involve resealing the coordinate data of the 3D ultrasound image to match the coordinate scaling of the interventional system data. Once the ultrasound image data has been converted, the ultrasound image and the interventional device data are aligned (step 208) through the use of the probe and interventional device coordinate information and combined (step 210) to form a consolidated three dimensional image for display 28 containing spatially accurate information about the interventional device and/or its procedure.” [0045]).
Regarding Claim 4, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
Savord teaches: wherein the controller is provided as a hardware module that detachably interfaces with a system that includes the intravascular ultrasound probe (“The ultrasound system is controlled by a control panel 16 by which the user defines the characteristics of the imaging to be performed.” [0022]; “Information pertinent to the functioning or operation of the interventional device is displayed on a display 28. The interventional device system is operated by a user through a control panel 27.” [0023];“The 3D image containing interventional device and/or procedure information is then displayed on the display 18. The entire imaging and interventional system is controlled by a user control panel 29.” [0051]. See Figs. 1 and 22).
Regarding Claim 5, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
Savord teaches: wherein when executed by the processor, the instructions further cause the processor to: filter the second signals from the first signals (“The partially beamformed signals produced by the microbeamformers 62 are coupled to a beamformer 64 where the beamformation process is completed. The resultant coherent echo signals along the beams are processed by filtering, amplitude detection, Doppler signal detection, and other processes by a signal processor 66. The echo signals are then processed into image signals in the coordinate system of the probe (r,.theta.,.phi. for example) by an image processor 68. The image signals are converted to a desired image format (x,y,z Cartesian coordinates, for example) by a scan converter 70. The three dimensional image data is coupled to a volume renderer 72 which renders a three dimensional view of the volumetric region 120 as seen from a selected look direction.” [0031]).
Regarding Claim 6, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
Savord teaches: wherein when executed by the processor, the instructions further cause the processor to at least one of: compute the amplitude of each of the first signals from at least one imaging element, compute the phase of each of the first signals from at least one imaging element and compute the delay of each of the first signals from at least one imaging element (“FIG. 5 illustrates one technique by which the position of the interventional device 30 is detected by the probe 10. In the drawing a transducer 32 located on the interventional device 30 transmits an acoustic pulse which is received by three elements 51, 51' and 51'' of the transducer array 50. The elements 51 and 51' are spaced apart from element 51'' by known distances a and b. By measuring the times of arrival of the pulse from the interventional device at the three elements the position of the transducer 32 with respect to the array transducer 50 can be calculated by triangulation. This can be performed by computing x_position=(a.sup.2+v.sup.2(t.sub.0.sup.2-t.sub.a.sup.2))/2a y_position=(b.sup.2v.sup.2(t.sub.0.sup.2-t.sub.b.sup.2))/2b z_position= {square root over (v.sup.2t.sub.0.sup.2-x_position.sup.2-y_position.sup.2)} where t.sub.0 is the time of flight of the pulse to element 51'', t.sub.a is the time of flight to element 51 and t.sub.b is the time of flight to element 51' and v is the speed of sound (approximately 1550 m/sec) in the body.” [0033]. Examiner notes time of flight relies on phase or delay of a signal to meet the claim limitations.). 
Savord is silent with regards to at least one of an amplitude, a phase and a delay of each first signal.
Jain in the field of ultrasound imaging systems teaches: “ Referring to FIG. 5C, in this embodiment, a device element 320 functions as a transmitter and virtual elements 322, 323 and 324 function as receivers. The virtual elements 322, 323 and 324 correspond with physical elements 326 in a physical array 328. The physical elements 326 receive signals transmitted from the device element 320. The signal delays measured at the physical elements 326 are transformed to enable measurements from the perspective of the virtual elements 322, 323 and 324. In so doing, beamforming is employed to eliminate collinearity between physical elements 326.” [0049].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jain regarding using signal delays for measurements into Savord “…to enable measurements from the perspective…to eliminate collinearity between physical elements…” (Jain, [0049]).
Regarding Claim 7, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
Savord teaches: wherein when executed by the processor, the instructions further cause the processor to: determine, based on the at least one of the amplitude of each of the first signals, the phase of each of the first signals, and the delay of each of the first signals, relative positions of the at least one imaging element, wherein the pose of the intravascular ultrasound probe is determined based on relative positions of each of the at least one imaging element (“FIG. 6 illustrates a technique for locating the position of the interventional device in which ultrasound pulses from the imaging probe 10 are received by a transducer 32 on the interventional device 30. The transducer 32 listens for pulses from the probe 10. The transmit beam with the strongest signal or the shortest time of flight to the transducer 32 corresponds to the direction of the transducer 32 with respect to the transducer array 50. The distance R between the probe 10 and the transducer 32 is determined by the time of flight of the transmitted pulse. In this embodiment the connection 46 or the synchronizing line 42 would be used to exchange the times of transmission and/or reception information between the ultrasound system and the interventional device system.” [0034]; “FIGS. 17-21 are flowcharts which illustrate several ways in which the three dimensional ultrasonic image data acquired by the ultrasound system can be merged with spatially based data of the interventional device such as location or image data. In the process of FIG. 17 acquired 3D ultrasound data is volume rendered by the ultrasound system to form a 3D ultrasound image in step 202. In step 204 the volume rendered ultrasound image and data identifying the position of the array transducer 50 or probe 10 is transmitted to the interventional system. In step 206 the 3D ultrasound image is converted to the frame of reference of the data of the interventional system. This may involve resealing the coordinate data of the 3D ultrasound image to match the coordinate scaling of the interventional system data. Once the ultrasound image data has been converted, the ultrasound image and the interventional device data are aligned (step 208) through the use of the probe and interventional device coordinate information and combined (step 210) to form a consolidated three dimensional image for display 28 containing spatially accurate information about the interventional device and/or its procedure.” [0045]).
Regarding Claim 8, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
wherein, when executed by the processor, the instructions further cause the processor to: control a display of the position of the intravascular ultrasound probe in the tracking space with a display of an ultrasound image produced by the intravascular ultrasound probe (“For instance, if the interventional device has an ultrasonic transducer which is capable of transmitting and receiving from a distal end of the device, the transducer can be used for ranging, sending out pulses and receiving echoes from targeted tissues or tissue interfaces and thereby monitoring or measuring or displaying the distance between a distal part of the device and nearby anatomy from the time-of-flight of the transmit-receive interval. In one embodiment of such a device, the operator can visually observe the device approaching the tissue of interest in the three dimensional image, and can also observe a measure of the distance between the device and the tissue. The distance measure can for example be displayed numerically in centimeters, or in a quantified display such as an M-mode display, in which the progressive closure of the device with the tissue can be seen over an interval of time.” [0035]).
Regarding Claim 9, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
wherein, when executed by the processor, the instructions further cause the processor to: determine a sequence of positions of the intravascular ultrasound probe in the tracking space (“FIG. 5 illustrates one technique by which the position of the interventional device 30 is detected by the probe 10. In the drawing a transducer 32 located on the interventional device 30 transmits an acoustic pulse which is received by three elements 51, 51' and 51'' of the transducer array 50. The elements 51 and 51' are spaced apart from element 51'' by known distances a and b. By measuring the times of arrival of the pulse from the interventional device at the three elements the position of the transducer 32 with respect to the array transducer 50 can be calculated by triangulation. This can be performed by computing x_position=(a.sup.2+v.sup.2(t.sub.0.sup.2-t.sub.a.sup.2))/2a y_position=(b.sup.2v.sup.2(t.sub.0.sup.2-t.sub.b.sup.2))/2b z_position= {square root over (v.sup.2t.sub.0.sup.2-x_position.sup.2-y_position.sup.2)} where t.sub.0 is the time of flight of the pulse to element 51'', t.sub.a is the time of flight to element 51 and t.sub.b is the time of flight to element 51' and v is the speed of sound (approximately 1550 m/sec) in the body.” [0033]; “FIGS. 17-21 are flowcharts which illustrate several ways in which the three dimensional ultrasonic image data acquired by the ultrasound system can be merged with spatially based data of the interventional device such as location or image data. In the process of FIG. 17 acquired 3D ultrasound data is volume rendered by the ultrasound system to form a 3D ultrasound image in step 202. In step 204 the volume rendered ultrasound image and data identifying the position of the array transducer 50 or probe 10 is transmitted to the interventional system. In step 206 the 3D ultrasound image is converted to the frame of reference of the data of the interventional system. This may involve resealing the coordinate data of the 3D ultrasound image to match the coordinate scaling of the interventional system data. Once the ultrasound image data has been converted, the ultrasound image and the interventional device data are aligned (step 208) through the use of the probe and interventional device coordinate information and combined (step 210) to form a consolidated three dimensional image for display 28 containing spatially accurate information about the interventional device and/or its procedure.” [0045]).
and 5controlcontrol a display of the sequence of positions of the intravascular ultrasound probe in the tracking space with a display of ultrasound images produced by the intravascular ultrasound probe (“For instance, if the interventional device has an ultrasonic transducer which is capable of transmitting and receiving from a distal end of the device, the transducer can be used for ranging, sending out pulses and receiving echoes from targeted tissues or tissue interfaces and thereby monitoring or measuring or displaying the distance between a distal part of the device and nearby anatomy from the time-of-flight of the transmit-receive interval. In one embodiment of such a device, the operator can visually observe the device approaching the tissue of interest in the three dimensional image, and can also observe a measure of the distance between the device and the tissue. The distance measure can for example be displayed numerically in centimeters, or in a quantified display such as an M-mode display, in which the progressive closure of the device with the tissue can be seen over an interval of time.” [0035]).
Regarding Claim 10, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
Savord  teaches: wherein the first signals are used to determine one and only one position of the intravascular ultrasound probe; or wherein the first signals are used to determine a plurality of positions of the intravascular ultrasound probe based on differential characteristics of each of the at least one imaging element (“FIG. 5 illustrates one technique by which the position of the interventional device 30 is detected by the probe 10. In the drawing a transducer 32 located on the interventional device 30 transmits an acoustic pulse which is received by three elements 51, 51' and 51'' of the transducer array 50. The elements 51 and 51' are spaced apart from element 51'' by known distances a and b. By measuring the times of arrival of the pulse from the interventional device at the three elements the position of the transducer 32 with respect to the array transducer 50 can be calculated by triangulation. This can be performed by computing x_position=(a.sup.2+v.sup.2(t.sub.0.sup.2-t.sub.a.sup.2))/2a y_position=(b.sup.2v.sup.2(t.sub.0.sup.2-t.sub.b.sup.2))/2b z_position= {square root over (v.sup.2t.sub.0.sup.2-x_position.sup.2-y_position.sup.2)} where t.sub.0 is the time of flight of the pulse to element 51'', t.sub.a is the time of flight to element 51 and t.sub.b is the time of flight to element 51' and v is the speed of sound (approximately 1550 m/sec) in the body.” [0033]; “FIGS. 17-21 are flowcharts which illustrate several ways in which the three dimensional ultrasonic image data acquired by the ultrasound system can be merged with spatially based data of the interventional device such as location or image data. In the process of FIG. 17 acquired 3D ultrasound data is volume rendered by the ultrasound system to form a 3D ultrasound image in step 202. In step 204 the volume rendered ultrasound image and data identifying the position of the array transducer 50 or probe 10 is transmitted to the interventional system. In step 206 the 3D ultrasound image is converted to the frame of reference of the data of the interventional system. This may involve resealing the coordinate data of the 3D ultrasound image to match the coordinate scaling of the interventional system data. Once the ultrasound image data has been converted, the ultrasound image and the interventional device data are aligned (step 208) through the use of the probe and interventional device coordinate information and combined (step 210) to form a consolidated three dimensional image for display 28 containing spatially accurate information about the interventional device and/or its procedure.” [0045]).
Regarding Claim 13, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
Savord  teaches: wherein the controller is implemented as a component of a system that includes the intravascular ultrasound probe or as a component of a system that includes the external ultrasound probe (“…a probe 10 having a two dimensional array transducer. The transducer array transmits ultrasonic beams over a volumetric field of view 120 under control of an ultrasound acquisition subsystem 12 and receives echoes in response to the transmitted beams which are coupled to and processed by the acquisition subsystem. The echoes received by the elements of the transducer array are combined into coherent echo signals by the acquisition subsystem and the echo signals along with the coordinates from which they are received (r,.theta.,.phi. for a radial transmission pattern) are coupled to a 3D image processor 14.” [0022]; “…the interventional device is shown as a catheter, but it could also be some other tool or instrument such as a needle, a surgical tool such as a dissection instrument or stapler or a stent delivery, electrophysiology, or balloon catheter, a therapy device such as a high intensity ultrasound probe or a pacemaker or defibrillator lead, a diagnostic or measurement device such as an IVUS or optical catheter or sensor, or any other device which is manipulated and operates within the body. The interventional device 30 is manipulated by a guidance subsystem 22 which may mechanically assist the maneuvering and placement of the interventional device within the body. The interventional device 30 is operated to perform its desired function such as placing an item at a desired location, or measuring, illuminating, heating, freezing, or cutting tissue under the control of an interventional subsystem 20. The interventional subsystem 20 also received information from the interventional device on the procedure being performed, such as optical or acoustic image information, temperature, electrophysiologic, or other measured information, or information signaling the completion of an invasive operation.” [0023]; “As the interventional device 30 is manipulated within the body the three dimensional environment in which the device is operated can be visualized in three dimensions, enabling the operator to anticipate turns and bends of orifices and vessels in the body and to precisely place the working tip of the interventional device at the desired site of the procedure.” [0025]; “FIG. 2 illustrates practice of the present invention when the three dimensional ultrasound probe used is a transthoracic probe 10. In this example the heart 100, shown in partial outline behind the rib cage 110,112, is located behind the left side of the rib cage. Outlined within the heart and cross-hatched is the left ventricle 102 of the heart 100. The left ventricle can be accessed for ultrasonic imaging by scanning the heart from between the ribs 110,112 for adult patients and, for some pediatric patients, by scanning upward from below the lowest rib 112. The probe 10 scans the heart from the heart apex 104 as indicated by the outline 120 of the volumetric field of view scanned by the probe 10. As FIG. 2 illustrates, the left ventricle 102 can be fully encompasses and scanned by the volumetric field of view directed from between the rib cage 110,112.” [0028])
Regarding Claim 14, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
Savord  teaches: wherein the first signals and second signals are alternately processed based on alternative captures of frames by the intravascular ultrasound probe and the external ultrasound probe (“The invasive procedure may be assisted by monitoring the procedure simply by visualizing the site of the procedure, the wall of the left ventricle in the foregoing example, by use of the three dimensional ultrasound system. As the interventional device 30 is manipulated within the body the three dimensional environment in which the device is operated can be visualized in three dimensions, enabling the operator to anticipate turns and bends of orifices and vessels in the body and to precisely place the working tip of the interventional device at the desired site of the procedure. It is necessary to see a large field of view in order to provide gross navigation with enough detailed resolution to guide the intervention within the vicinity of the invasive device. The operator can maneuver and reposition the probe 10 to constantly keep the interventional device 30 within the probe's volumetric field of view. Since in the preferred embodiment the probe 10 has a two dimensional array which rapidly transmits and receives electronically steered beams, rather than a mechanically swept transducer, real time three dimensional ultrasonic imaging can be performed and the interventional device and its procedure observed continuously and precisely in three dimensions.” [0025]).
Regarding Claim 15, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
Savord  teaches: wherein the first signals and second signals are simultaneously processed based on simultaneous captures of frames by the intravascular ultrasound probe and the external ultrasound probe (“The invasive procedure may be assisted by monitoring the procedure simply by visualizing the site of the procedure, the wall of the left ventricle in the foregoing example, by use of the three dimensional ultrasound system. As the interventional device 30 is manipulated within the body the three dimensional environment in which the device is operated can be visualized in three dimensions, enabling the operator to anticipate turns and bends of orifices and vessels in the body and to precisely place the working tip of the interventional device at the desired site of the procedure. It is necessary to see a large field of view in order to provide gross navigation with enough detailed resolution to guide the intervention within the vicinity of the invasive device. The operator can maneuver and reposition the probe 10 to constantly keep the interventional device 30 within the probe's volumetric field of view. Since in the preferred embodiment the probe 10 has a two dimensional array which rapidly transmits and receives electronically steered beams, rather than a mechanically swept transducer, real time three dimensional ultrasonic imaging can be performed and the interventional device and its procedure observed continuously and precisely in three dimensions.” [0025]; “FIG. 16 illustrates a display screen 99 which shows cardiac information in three ways: a live three dimensional image 100 of the heart and an interventional device 30, a wire frame model 130 of the chamber of the heart undergoing treatment, and multiple ECG traces 140 taken at points of the heart designated by the interventional device 30. The separate ECG traces may be labeled, colored, or visually designated in some other way to show correspondence with the locations at which they were acquired, which locations may also be shown by markers on the three dimensional ultrasonic image 100, the wire frame model 130, or both. Such a display enables visual monitoring of the live procedure, a visual record of the procedures performed, and measurement data acquired at the sites of the procedures.” [0044]).
Regarding Claim 16, the claim limitations are the intended usage of Claim 17, since the references cited in Claim 17 have system and methods capabilities, the limitations are as such rejected under the same rationale.
Savord  teaches: A method for identifying positioning of an intravascular ultrasound probe, the method comprising (“It also should be understood that the present invention will be described in terms of medical instruments; however, the teachings of the present invention are much broader and are applicable to any instruments employed in tracking or analyzing complex biological or mechanical systems. In particular, the present principles are applicable to internal tracking procedures of biological systems, procedures in all areas of the body such as the lungs, gastro-intestinal tract, excretory organs, blood vessels, etc. The elements depicted in the FIGS. may be implemented in various combinations of hardware and software and provide functions which may be combined in a single element or multiple elements.” [0018]; “The imaging system 110 may also include, e.g., a magnetic resonance imaging (MRI) system, a fluoroscopy system, a computed tomography (CT) system, an ultrasound system or other system. Display 118 may also permit a user to interact with the workstation 112 and its components and functions. This is further facilitated by an interface 120 which may include a keyboard, mouse, a joystick or any other peripheral or control to permit user interaction with the workstation 112.” [0023]): a memory configured to store instructions; and a processor configured to execute the instructions (“Memory 116 may store a device sensing module 115 configured to interpret electromagnetic, optical and/or acoustic feedback signals from a medical device 102. “ [0023])
receiving, by a controller, first signals from at least one imaging element of the intravascular ultrasound probe, wherein the first signals are imaging signals generated based on the intravascular ultrasound probe emitting ultrasound waves within a vessel, that are configured to image the vessel (“…the interventional device is shown as a catheter, but it could also be some other tool or instrument such as a needle, a surgical tool such as a dissection instrument or stapler or a stent delivery, electrophysiology, or balloon catheter, a therapy device such as a high intensity ultrasound probe or a pacemaker or defibrillator lead, a diagnostic or measurement device such as an IVUS or optical catheter or sensor, or any other device which is manipulated and operates within the body. The interventional device 30 is manipulated by a guidance subsystem 22 which may mechanically assist the maneuvering and placement of the interventional device within the body. The interventional device 30 is operated to perform its desired function such as placing an item at a desired location, or measuring, illuminating, heating, freezing, or cutting tissue under the control of an interventional subsystem 20. The interventional subsystem 20 also received information from the interventional device on the procedure being performed, such as optical or acoustic image information, temperature, electrophysiologic, or other measured information, or information signaling the completion of an invasive operation.” [0023]; “As the interventional device 30 is manipulated within the body the three dimensional environment in which the device is operated can be visualized in three dimensions, enabling the operator to anticipate turns and bends of orifices and vessels in the body and to precisely place the working tip of the interventional device at the desired site of the procedure.” [0025]),
 receiving, by the controller, second signals from an external ultrasound probe, wherein the second signals are imaging signals containing second image data generated by the external ultrasound probe imaging the vessel (“…a probe 10 having a two dimensional array transducer. The transducer array transmits ultrasonic beams over a volumetric field of view 120 under control of an ultrasound acquisition subsystem 12 and receives echoes in response to the transmitted beams which are coupled to and processed by the acquisition subsystem. The echoes received by the elements of the transducer array are combined into coherent echo signals by the acquisition subsystem and the echo signals along with the coordinates from which they are received (r,.theta.,.phi. for a radial transmission pattern) are coupled to a 3D image processor 14.” [0022]; “FIG. 2 illustrates practice of the present invention when the three dimensional ultrasound probe used is a transthoracic probe 10. In this example the heart 100, shown in partial outline behind the rib cage 110,112, is located behind the left side of the rib cage. Outlined within the heart and cross-hatched is the left ventricle 102 of the heart 100. The left ventricle can be accessed for ultrasonic imaging by scanning the heart from between the ribs 110,112 for adult patients and, for some pediatric patients, by scanning upward from below the lowest rib 112. The probe 10 scans the heart from the heart apex 104 as indicated by the outline 120 of the volumetric field of view scanned by the probe 10. As FIG. 2 illustrates, the left ventricle 102 can be fully encompasses and scanned by the volumetric field of view directed from between the rib cage 110,112.” [0028]),
 and determining, by the controller, based on the first signals containing the first image data and the second signals containing the second image data, a position of the intravascular ultrasound probe in a tracking space that includes the intravascular ultrasound probe and the external ultrasound probe, wherein the position of the intravascular ultrasound probe is determined based on at least one of an amplitude, a phase and a delay of each first signal received from the at least one imaging element of the intravascular ultrasound probe (“FIG. 5 illustrates one technique by which the position of the interventional device 30 is detected by the probe 10. In the drawing a transducer 32 located on the interventional device 30 transmits an acoustic pulse which is received by three elements 51, 51' and 51'' of the transducer array 50. The elements 51 and 51' are spaced apart from element 51'' by known distances a and b. By measuring the times of arrival of the pulse from the interventional device at the three elements the position of the transducer 32 with respect to the array transducer 50 can be calculated by triangulation. This can be performed by computing x_position=(a.sup.2+v.sup.2(t.sub.0.sup.2-t.sub.a.sup.2))/2a y_position=(b.sup.2v.sup.2(t.sub.0.sup.2-t.sub.b.sup.2))/2b z_position= {square root over (v.sup.2t.sub.0.sup.2-x_position.sup.2-y_position.sup.2)} where t.sub.0 is the time of flight of the pulse to element 51'', t.sub.a is the time of flight to element 51 and t.sub.b is the time of flight to element 51' and v is the speed of sound (approximately 1550 m/sec) in the body.” [0033]. Examiner notes time of flight relies on phase or delay of a signal to meet the claim limitations.). 
Savord is silent with regards to at least one of an amplitude, a phase and a delay of each first signal.
Jain in the field of ultrasound imaging systems teaches: “ Referring to FIG. 5C, in this embodiment, a device element 320 functions as a transmitter and virtual elements 322, 323 and 324 function as receivers. The virtual elements 322, 323 and 324 correspond with physical elements 326 in a physical array 328. The physical elements 326 receive signals transmitted from the device element 320. The signal delays measured at the physical elements 326 are transformed to enable measurements from the perspective of the virtual elements 322, 323 and 324. In so doing, beamforming is employed to eliminate collinearity between physical elements 326.” [0049].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jain regarding using signal delays for measurements into Savord “…to enable measurements from the perspective…to eliminate collinearity between physical elements…” (Jain, [0049]).
Regarding Claim 17, Savord  teaches: A system for identifying positioning of an intravascular ultrasound probe (Fig. 1, element 110, imaging system, [0023]), the system comprising: 
the intravascular ultrasound probe (Fig. 1, element 30, interventional device, [0023) 
an external ultrasound probe (Fig. 1, element 10, probe, [0022]),
and a controller comprising a processor configure to (“The ultrasound system is controlled by a control panel 16 by which the user defines the characteristics of the imaging to be performed.” [0022]; “Information pertinent to the functioning or operation of the interventional device is displayed on a display 28. The interventional device system is operated by a user through a control panel 27.” [0023];“The 3D image containing interventional device and/or procedure information is then displayed on the display 18. The entire imaging and interventional system is controlled by a user control panel 29.” [0051]. See Figs. 1 and 22):
receive the first imaging signals from at least one imaging element of the intravascular ultrasound probe (“…the interventional device is shown as a catheter, but it could also be some other tool or instrument such as a needle, a surgical tool such as a dissection instrument or stapler or a stent delivery, electrophysiology, or balloon catheter, a therapy device such as a high intensity ultrasound probe or a pacemaker or defibrillator lead, a diagnostic or measurement device such as an IVUS or optical catheter or sensor, or any other device which is manipulated and operates within the body. The interventional device 30 is manipulated by a guidance subsystem 22 which may mechanically assist the maneuvering and placement of the interventional device within the body. The interventional device 30 is operated to perform its desired function such as placing an item at a desired location, or measuring, illuminating, heating, freezing, or cutting tissue under the control of an interventional subsystem 20. The interventional subsystem 20 also received information from the interventional device on the procedure being performed, such as optical or acoustic image information, temperature, electrophysiologic, or other measured information, or information signaling the completion of an invasive operation.” [0023]; “As the interventional device 30 is manipulated within the body the three dimensional environment in which the device is operated can be visualized in three dimensions, enabling the operator to anticipate turns and bends of orifices and vessels in the body and to precisely place the working tip of the interventional device at the desired site of the procedure.” [0025]),
receive the second imaging signals from at least one imaging element of the external ultrasound probe (“…a probe 10 having a two dimensional array transducer. The transducer array transmits ultrasonic beams over a volumetric field of view 120 under control of an ultrasound acquisition subsystem 12 and receives echoes in response to the transmitted beams which are coupled to and processed by the acquisition subsystem. The echoes received by the elements of the transducer array are combined into coherent echo signals by the acquisition subsystem and the echo signals along with the coordinates from which they are received (r,.theta.,.phi. for a radial transmission pattern) are coupled to a 3D image processor 14.” [0022]; “FIG. 2 illustrates practice of the present invention when the three dimensional ultrasound probe used is a transthoracic probe 10. In this example the heart 100, shown in partial outline behind the rib cage 110,112, is located behind the left side of the rib cage. Outlined within the heart and cross-hatched is the left ventricle 102 of the heart 100. The left ventricle can be accessed for ultrasonic imaging by scanning the heart from between the ribs 110,112 for adult patients and, for some pediatric patients, by scanning upward from below the lowest rib 112. The probe 10 scans the heart from the heart apex 104 as indicated by the outline 120 of the volumetric field of view scanned by the probe 10. As FIG. 2 illustrates, the left ventricle 102 can be fully encompasses and scanned by the volumetric field of view directed from between the rib cage 110,112.” [0028]), and
and determine, based on the first signals containing the first image data and the second signals containing the second image data, a position of the intravascular ultrasound probe in a tracking space that includes the intravascular ultrasound probe and the external ultrasound probe, wherein the position of the intravascular ultrasound probe is determined based on at least one of an amplitude, a phase and a delay of each first signal received from the at least one imaging element of the intravascular ultrasound probe (“FIG. 5 illustrates one technique by which the position of the interventional device 30 is detected by the probe 10. In the drawing a transducer 32 located on the interventional device 30 transmits an acoustic pulse which is received by three elements 51, 51' and 51'' of the transducer array 50. The elements 51 and 51' are spaced apart from element 51'' by known distances a and b. By measuring the times of arrival of the pulse from the interventional device at the three elements the position of the transducer 32 with respect to the array transducer 50 can be calculated by triangulation. This can be performed by computing x_position=(a.sup.2+v.sup.2(t.sub.0.sup.2-t.sub.a.sup.2))/2a y_position=(b.sup.2v.sup.2(t.sub.0.sup.2-t.sub.b.sup.2))/2b z_position= {square root over (v.sup.2t.sub.0.sup.2-x_position.sup.2-y_position.sup.2)} where t.sub.0 is the time of flight of the pulse to element 51'', t.sub.a is the time of flight to element 51 and t.sub.b is the time of flight to element 51' and v is the speed of sound (approximately 1550 m/sec) in the body.” [0033]. Examiner notes time of flight relies on phase or delay of a signal to meet the claim limitations.). 
Savord is silent with regards to at least one of an amplitude, a phase and a delay of each first signal.
Jain in the field of ultrasound imaging systems teaches: “ Referring to FIG. 5C, in this embodiment, a device element 320 functions as a transmitter and virtual elements 322, 323 and 324 function as receivers. The virtual elements 322, 323 and 324 correspond with physical elements 326 in a physical array 328. The physical elements 326 receive signals transmitted from the device element 320. The signal delays measured at the physical elements 326 are transformed to enable measurements from the perspective of the virtual elements 322, 323 and 324. In so doing, beamforming is employed to eliminate collinearity between physical elements 326.” [0049].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jain regarding using signal delays for measurements into Savord “…to enable measurements from the perspective…to eliminate collinearity between physical elements…” (Jain, [0049]).
Regarding Claim 18, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
Savord  teaches: wherein the second image data generated by the external ultrasound probe includes the intravascular ultrasound probe and the position of the intravascular ultrasound probe is determined based further on location of the intravascular ultrasound probe in the second image data (“FIG. 5 illustrates one technique by which the position of the interventional device 30 is detected by the probe 10. In the drawing a transducer 32 located on the interventional device 30 transmits an acoustic pulse which is received by three elements 51, 51' and 51'' of the transducer array 50. The elements 51 and 51' are spaced apart from element 51'' by known distances a and b. By measuring the times of arrival of the pulse from the interventional device at the three elements the position of the transducer 32 with respect to the array transducer 50 can be calculated by triangulation. This can be performed by computing x_position=(a.sup.2+v.sup.2(t.sub.0.sup.2-t.sub.a.sup.2))/2a y_position=(b.sup.2v.sup.2(t.sub.0.sup.2-t.sub.b.sup.2))/2b z_position= {square root over (v.sup.2t.sub.0.sup.2-x_position.sup.2-y_position.sup.2)} where t.sub.0 is the time of flight of the pulse to element 51'', t.sub.a is the time of flight to element 51 and t.sub.b is the time of flight to element 51' and v is the speed of sound (approximately 1550 m/sec) in the body.” [0033]; “FIG. 6 illustrates a technique for locating the position of the interventional device in which ultrasound pulses from the imaging probe 10 are received by a transducer 32 on the interventional device 30. The transducer 32 listens for pulses from the probe 10. The transmit beam with the strongest signal or the shortest time of flight to the transducer 32 corresponds to the direction of the transducer 32 with respect to the transducer array 50. The distance R between the probe 10 and the transducer 32 is determined by the time of flight of the transmitted pulse. In this embodiment the connection 46 or the synchronizing line 42 would be used to exchange the times of transmission and/or reception information between the ultrasound system and the interventional device system.” [0034]; “FIGS. 17-21 are flowcharts which illustrate several ways in which the three-dimensional ultrasonic image data acquired by the ultrasound system can be merged with spatially based data of the interventional device such as location or image data. In the process of FIG. 17 acquired 3D ultrasound data is volume rendered by the ultrasound system to form a 3D ultrasound image in step 202. In step 204 the volume rendered ultrasound image and data identifying the position of the array transducer 50 or probe 10 is transmitted to the interventional system. In step 206 the 3D ultrasound image is converted to the frame of reference of the data of the interventional system. This may involve resealing the coordinate data of the 3D ultrasound image to match the coordinate scaling of the interventional system data. Once the ultrasound image data has been converted, the ultrasound image and the interventional device data are aligned (step 208) through the use of the probe and interventional device coordinate information and combined (step 210) to form a consolidated three dimensional image for display 28 containing spatially accurate information about the interventional device and/or its procedure.” [0045]).
Regarding Claim 19, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the second image data generated by the external ultrasound probe includes the intravascular ultrasound probe and the position of the intravascular ultrasound probe is determined based further on location of the intravascular ultrasound probe in the second image data, is substantially similar in scope with corresponding limitations recited in Claim 18 and is therefore, rejected under the same rationale.
Regarding Claim 20, the combination of references Savord and Jain substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the second image data generated by the external ultrasound probe includes the intravascular ultrasound probe and the position of the intravascular ultrasound probe is determined based further on location of the intravascular ultrasound probe in the second image data, is substantially similar in scope with corresponding limitations recited in Claim 18 and is therefore, rejected under the same rationale.
Response to Arguments
	Examiner thanks Applicant for submitting the Supplemental Amendments to overcome 112(a) new matter issues.
	Applicant’s arguments are moot based on the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.

interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                         /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793